COOK, Judge
(dissenting):
Here, the post-trial review certificate of service was signed by military defense counsel in a signature block designated for civilian defense counsel. In an affidavit, civilian defense counsel asserted that he did “not recall having delegated .. . [his] right to receive same,” he did not assert that military counsel had acted without authority in the matter. In my opinion, the Government acted reasonably when it served military counsel rather than civilian counsel because civilian counsel had returned to Maine from Schweinfurt, Federal Republic of Germany, the situs of the trial. Indeed, the majority opinion is inconsistent with United States v. Jeanbaptiste, 5 M.J. 374 (C.M.A.1978), where both Judge Perry and I held that service of the post-trial review on military counsel was permissible. Although Judge Fletcher disagreed, his dissenting opinion did not represent the majority view. Accordingly, this case overrules Jeanbaptiste and I, therefore, dissent to the disposition ordered by today’s majority.